 

Exhibit 10.18

 

September 2, 2016

 

Dale R. Ludwig

Managing Member

Soy Labs, LLC

1150 Highway 50 West

Linn, Missouri 65051

 

Dear Mr. Ludwig:

 

This letter confirms and sets forth the terms of the agreement between Soy Labs,
LLC (“Soy Labs”) and SL Technology, Inc. (“SLTI”) with respect to the assignment
to SLTI of certain technology owned by Soy Labs and licensed by SLTI pursuant to
that certain Technology License Agreement dated July 23, 2013 by and between Soy
Labs and SLTI (the “License Agreement”).

 

In consideration of the payment of Two Hundred Fifty Thousand Dollars ($250,000)
(the “Assignment Consideration”), Soy Labs hereby sells, assigns, transfers and
quit claims to SLTI all right, title and interest in and to the Technology, as
defined in the License Agreement. The parties acknowledge and agree that all
obligations of SLTI under Sections 2.1(b) and 3 of the License Agreement are
hereby terminated and Sections 2.1(b) and 3 of the License Agreement shall be of
no further force or effect.

 

Upon execution of this letter agreement, the parties acknowledge and agree that
SLTI shall remit an aggregate payment of Five Hundred Thousand Dollars
($500,000) to Soy Labs representing the Fourth Year Payment (as defined in the
License Agreement) currently due under the License Agreement and the Assignment
Consideration. Payment shall be made by SLTI to Soy Labs within ten business
days of execution of this letter agreement. Upon receipt of the $500,000
payment, SLTI shall have no further monetary obligations to Soy Labs under the
License Agreement.

 

Soy Labs shall execute, acknowledge, and deliver to SLTI all such further
instruments and papers, including assignments and powers of attorney, as may be
necessary to vest title to the Technology in SLTI, its successors or assigns.
Soy Labs will render all such reasonable assistance as SLTI may require in any
administrative proceeding, including within a government’s trademark, copyright,
or patent office, and in litigation involving said Technology, and Soy Labs
shall be compensated at an hourly rate typical in the industry for the type of
assistance being provided.

 

This letter agreement constitutes the entire agreement among the parties hereto
at this time, and supersedes all prior oral or written agreements,
understandings, representations and warranties, and courses of conduct and
dealing between the parties on the subject matter hereof. This letter agreement
shall inure to the benefit of and be binding upon the parties and their
respective successors and assigns; provided, however, that neither party may
assign this letter agreement, in whole or in part, without the prior written
consent of the other party. This letter agreement may be amended or modified
only by a writing executed by each of the parties. This letter agreement shall
be governed by and construed under Missouri law without regard to conflicts of
laws principles. If any legal action is brought to enforce any obligations
hereunder, the prevailing party shall be entitled to receive its attorneys'
fees, court costs and other collection expenses, in addition to any other relief
it may receive. This letter agreement may be executed in one or more
counterparts, via facsimile transmission or otherwise, each of which shall be
deemed to be an original copy of this letter agreement and all of which, when
taken together, shall constitute one and the same agreement.

 

 1  

 

 

If the foregoing accurately describes our agreement, please counter-sign this
letter where indicated below.

 

Very truly yours,       SL Technology, Inc.         By /s/ Brett M. Hastings    
Brett M. Hastings, Secretary         ACKNOWLEDGED and AGREED this 2nd day of
September, 2016:       Soy Labs, LLC         By /s/ Dale R. Ludwig     Dale R.
Ludwig, Managing Member  

 

 2  

 